NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-1365

                   ADVANCED CARDIOVASCULAR SYSTEMS, INC.
                      and GUIDANT SALES CORPORATION,

                                                  Plaintiffs-Appellees,

                                             v.

             MEDTRONIC VASCULAR, INC. and MEDTRONIC USA, INC.,

                                                  Defendants-Appellants.

                                       ON MOTION

Before MAYER, GAJARSA, and PROST, Circuit Judges.

PROST, Circuit Judge.

                                        ORDER

       Advanced Cardiovascular Systems, Inc. et al. (ACS) move to dismiss Medtronic

Vascular, Inc. et al.’s (Medtronic) appeal as premature.        Medtronic opposes.   ACS

replies.

       ACS brought suit against Medtronic in the United States District Court for the

District of Delaware for patent infringement. Advanced Cardiovascular Sys., Inc. v.

Medtronic Vascular, Inc., No. 98-CV-80 (May 3, 2007). A jury found that Medtronic

infringed ACS’s patents and that the patents were not invalid. The district court entered

“judgment” in favor of ACS, and Medtronic appeals. Pending at the district court are,

inter alia, ACS's request for damages and its claim for injunctive relief.

       ACS asserts that the appeal is premature because the district court has not yet

adjudicated its request for an injunction and thus the district court’s “judgment” is not
final except for an accounting pursuant to 28 U.S.C. § 1292(c)(2). ACS cites the Fifth

Circuit’s decision in Stamicarbon, N.V. v. Escambia Chemical Corp., 430 F.2d 920, 930

(5th Cir. 1970) for the proposition that a case is not final except for an accounting if an

unadjudicated request for injunctive relief remains pending before the district court.

Medtronic contends that ACS has not yet filed a motion for a permanent injunction and

thus the request is not properly before the district court. As such, Medtronic argues that

the present appeal is not premature and should not be dismissed.

       We agree with ACS that Medtronic’s appeal is premature because ACS's request

for permanent injunctive relief in its complaint remains pending and thus the case is not

final except for an accounting. See PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1365

(Fed. Cir. 2007) (although appeal was premature under 28 U.S.C. § 1292(c)(2) because

request for injunctive relief had not been decided, appeal was treated as timely when

district court decided claim for injunctive relief during pendency of appeal); Nystrom v.

Trex Co., 339 F.3d 1347, 1350 (Fed. Cir. 2003) (“If a case is not fully adjudicated as to

all claims for all parties and there is no express determination that there is no just

reason for delay or express direction for entry of judgment as to fewer than all of the

parties or claims, there is no final decision under 28 U.S.C. § 1295 (a)(1) and therefore

no jurisdiction”). Thus, Medtronic’s appeal is premature and must be dismissed.

       Accordingly,

       IT IS ORDERED THAT:

       (1)   ACS’s motion to dismiss is granted.




2007-1365                                   2
      (2)    Each side shall bear its own costs.

                                                   FOR THE COURT




      August 1, 2007                                /s/ Sharon Prost
        Date                                       Sharon Prost
                                                   Circuit Judge

cc:   J. Michael Jakes, Esq.
      George M. Sirilla, Esq.

s17



ISSUED AS A MANDATE: August 1, 2007




2007-1365                                   3